      Case: 1:20-cv-00677-JPC Doc #: 19 Filed: 03/25/21 1 of 2. PageID #: 74




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

JOSEPH BOND, et al.,                      )     Case No. 1:20-cv-677
                                          )
              Plaintiffs,                 )
                                          )     Judge J. Philip Calabrese
       v.                                 )
                                          )     Magistrate Judge David A. Ruiz
LIGHTHOUSE INSURANCE                      )
GROUP, LLC,                               )
                                          )
              Defendant.                  )
                                          )

                            AMENDED CALENDAR ORDER

      Plaintiffs Joseph Bond and Nicole Thompson and Defendant Lighthouse

Insurance Group, LLC stipulate to extend all deadlines. (ECF No. 18.) The parties

request a two-month extension because they are still engaged in fact discovery, which

they need additional time to complete. (Id., PageID #72–73.)

      Accordingly, the Court GRANTS the joint motion (ECF No. 18), VACATES

the Case Management Conference Plan / Order (ECF No. 15) and the previously-

scheduled July 21, 2021 status conference, and enters the following amended

calendar in this matter:

    Expert Reports due:                          May 26, 2021
    Responsive Expert Reports due:               June 28, 2021
    Expert Discovery cutoff                      July 28, 2021
    All Non-Expert Discovery cutoff:             July 28, 2021
    Deadline for discovery regarding
                                                 July 28, 2021
    certification motions:
    Motion for Certification due:                August 18, 2021
    Response to Motion for Certification due:    September 20, 2021
     Case: 1:20-cv-00677-JPC Doc #: 19 Filed: 03/25/21 2 of 2. PageID #: 75




    Reply to Motion for Certification due:      October 4, 2021

      The Court also sets a telephone status conference for Wednesday, July 14,

2021 at 2:00 pm. Should counsel require the Court’s involvement regarding any

discovery issues or request the Court’s assistance on any other matter, they should

review the Court’s Civil Standing Order and contact Chambers before filing any

motion.

      SO ORDERED.

Dated: March 25, 2021




                                      J. Philip Calabrese
                                      United States District Judge
                                      Northern District of Ohio




                                         2
